Citation Nr: 0410824	
Decision Date: 04/26/04    Archive Date: 05/06/04	

DOCKET NO.  94-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the residuals of a skull 
fracture.

2.  Entitlement to an initial compensable evaluation for bilateral 
hearing loss prior to June 10, 1999.

3.  Entitlement to an effective date earlier than January 30, 
1997, for an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	K. M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1958 to January 
1961.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board remanded the issue of entitlement to service connection 
for hearing loss in October 1996.  Service connection for hearing 
loss was subsequently granted by the RO.  The Board remanded this 
case in July 1999 for additional development.  

In August 2000, the Board denied service connection for residuals 
of a skull fracture; a compensable evaluation for bilateral 
hearing loss prior to June 10, 1999; an evaluation in excess of 10 
percent for bilateral hearing loss as of June 10, 1999; and an 
effective date earlier than January 30, 1997, for an award of 
service connection for PTSD.

The August 2000 Board decision was issued prior to the adoption of 
the Veterans Claims Assistance Act (VCAA) in November 2000.  The 
veteran appealed the Board's August 2000 decision.  In April 2003, 
in a single-judge decision, the United States Court of Appeals for 
Veterans Claims (Court) found that the veteran had formally 
abandoned his claim for an evaluation in excess of 10 percent for 
bilateral hearing loss.  The Court also found that VCAA was 
applicable to the remaining issues decided by the Board in August 
2000, vacated that decision, and remanded those issues for further 
adjudication.  In November 2003, the Board notified the 
representative of his right to submit additional evidence or 
argument and, in February 2004, the veteran submitted additional 
argument.

Despite the Court's finding that the appeal of the issue of an 
evaluation in excess of 10 percent for bilateral hearing loss had 
been abandoned, the veteran's representative presented argument on 
that issue in a February 2004 submission to the Board.  To the 
extent that the veteran is raising a new claim for an increased 
rating, that issue is referred to the RO for appropriate action.


REMAND

The Court has held that VCAA is applicable to the veteran's claims 
for service connection for the residuals of a skull fracture, and 
for earlier effective dates for a compensable evaluation for 
hearing loss and for service connection for PTSD.  Because the 
record reflects that the RO has not yet considered whether any 
additional notification or development action is required under 
VCAA (even though the Board did advise the veteran of VCAA), it 
would be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See DAV v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For these 
reasons, the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with all notice and assistance 
requirements set forth in the VCAA and its implementing 
regulations.  

2.  After completing the above development, the RO should again 
address the issues pending appeal and if any benefit sought is not 
decided to the veteran's satisfaction, the veteran and 
representative should be provided with a supplemental statement of 
the case which includes a recitation of the regulations 
implementing VCAA, and a discussion of the development conducted 
pursuant to this REMAND.  They should be provided an opportunity 
to respond.  Thereafter, the case should be returned to the Board, 
after compliance with appellate procedures.  The veteran need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



